Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a resin composition including, in combination, the phenyl-based compound (F) having at least one of a compound represented by following Formula (F-1) as claimed and a compound represented by following Formula (F-2) as claimed; wherein, Formula (F-1), R1 is an alkyl group, m is an integer of 0 to 3, Z is an alkylene group, when n is 1, Y is a hydrogen or an alkyl group, when n is 2, Y is a single bond, or an alkyl group, when n is 3, Y is a single bond, a trivalent alkyl group, a trivalent phenyl group, when n is 4, Y is a carbon, and wherein, Formula (F-2), R3 is an alkyl group, R4 is a hydrogen or a phenyl group, p is 0 or 1, and based on a total usage amount of 100 parts by weight of the resin composition, a usage amount of the phenyl-based compound (F) is 0.05 part by weight to 5 parts by weight.
These above features are not disclosed or suggested by the prior of record. Claims 2-13 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. U.S. 2019/0185743 A1 discloses a layered structure including a photoluminescent layer including a quantum dot polymer composite; wherein the quantum dot polymer composite includes a first polymer matrix and a plurality of quantum dots dispersed in the first polymer matrix. The first polymer matrix may include a cross-linked polymer, a carboxylic acid group-containing binder polymer, or a combination thereof.
Chung et al. U.S. 2018/0237690 A1 discloses a layered structure including a luminescent layer including a quantum dot polymer composite pattern; an inorganic layer disposed on the luminescent layer, the inorganic layer including a metal oxide, a metal nitride, a metal oxynitride, a metal sulfide, or a combination thereof.
Hsieh et al. U.S. 2013/0222738 A1 discloses a color filter having a blue filter segment, a green filter segment, and a red filter segment. The blue filter segment is prepared from a blue photosensitive resin composition which includes a blue pigment combination, a red dye component, an alkali-soluble resin, a compound having at least one ethylenically unsaturated group, a photoinitiator, and a solvent. 
Hsu et al. U.S. 2016/0139309 A1 discloses a photosensitive resin composition for a color filter and uses thereof. The photosensitive resin composition includes the alkali-soluble resin (A), a compound (B) containing an ethylenically unsaturated group, a photoinitiator (C) and an organic solvent (D).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875